DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Response to Arguments

Claims 1-20 are pending.
Applicant’s arguments in the Remarks filed on 10/28/2021 have been considered but are moot in the new ground of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buratti et al (US 2019/0080175) in view of Smithers (US 2020/0298113) and further in view of Silver (US 2014/0195675).
Regarding claim 1, Buratti discloses a device (media device 120 or 201 in Figures 1 and 2), comprising:
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Figure 5), the operations comprising: 
receiving video content over a communication network (¶ [0041]-[0043] and ¶ [0052] for receiving media content over a communication network);

identifying an object in the video content according to the point of interest, wherein the object is shown within the video content from a first perspective (step 430 in Figure 4; ¶ [0027], ¶ [0042], ¶ [0046], ¶ [0051], ¶ [0070] and ¶ [0076] for determining an object of the ROI from a first perspective shown in the video frame); 
obtaining first information associated with the object; generating results content based on the video content and the first information associated with the object; providing the results content to a communication device, wherein the communication device presents the results content simultaneously with the video content (steps 440-450 in Figure 4; ¶ [0051], ¶ [0056]-[0057], ¶ [0061], ¶ [0070]-[0072] and ¶ [0078]-[0079] for obtaining ancillary information associated with the object, compiling the results content of the identified object and its associated ancillary information and providing the results content to other devices for display with the video content).
Buratti is silent about generating and providing first augmented reality content based on the video content and the information associated with the object to a communication device for presenting. Buratti is silent about receiving first user-generated input from the communication device, wherein the first user-generated input includes a request to change in perspective of viewing the object and a request for a social media chat window; generating second augmented reality content based on the request to change in perspective of viewing the object, wherein the second augmented 
Smithers discloses generating and providing first augmented reality content based on the video content and the first information associated with the object and to a communication device for presenting the first augmented reality content simultaneously with the video content (Figure 7; ¶ [0023]-[0025], ¶ [0052-[0057] and ¶ [0061]); receiving first user-generated input from the communication device, wherein the first user-generated input includes a request to change in perspective of viewing the object and a request for a social media chat window; generating second augmented reality content based on the request to change in perspective of viewing the object, wherein the second augmented reality content presents the object from a second perspective and the social media chat window (Figures 6-7; ¶ [0059]-[0064]); and providing the second augmented reality content to the communication device, wherein the communication device presents the second augmented reality content (Figures 8-9).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Buratti system with the teaching of Smithers, so to enhance system with augmented reality content performance in the benefits of improving user viewing experiences.
Buratti in view of Smithers is silent about the social media chat window comprises a first target advertisement.

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Buratti in view of Smithers system with the teaching of Silver, so to increase an advertisement effect in a virtual reality content experience.

Regarding claim 2, Buratti in view of Smithers and further in view of Silver discloses the device as discussed in the rejection of claim 1. The combined system further discloses wherein the second augmented reality content is presented simultaneously with the first augmented reality content by the communication device (Smithers’ Figures 7-9; and Silver’s Figures 13A-13F).

Regarding claim 3, Buratti in view of Smithers and further in view of Silver discloses the device as discussed in the rejection of claim 2. The combined system further discloses receiving second user-generated input from the communication device that instructs the device to provide third augmented reality content to equipment of a social media user, over a social media network, wherein the third augmented reality content comprises the social media chat window to enable interaction with the social 

Regarding claim 4, Buratti in view of Smithers and further in view of Silver discloses the device as discussed in the rejection of claim 2. The combined system further discloses the first user-generated input instructs the device to rotate the object, the generating of the second augmented reality content comprises rotating the object according to the first user-generated input (Smithers’ Figure 9; and ¶ [0063]).

Regarding claim 5, Buratti in view of Smithers and further in view of Silver discloses the device as discussed in the rejection of claim 2. The combined system further discloses the first user-generated input instructs the device to adjust parts of the object, wherein the generating of the second augmented reality content comprises adjusting the object according to the first user-generated input, and the adjusting of the object includes at least one of exploring, opening, or expanding the object (taught by Smithers; ¶ [0018], ¶ [0023], ¶ [0057]-[0060] and ¶ [0064]; taught by Silver; Figure 13B; ¶ [0053] and ¶ [0160]-[0165]).

Regarding claim 6, Buratti in view of Smithers and further in view of Silver discloses the device as discussed in the rejection of claim 1. The combined system further discloses obtaining a second target advertisement (taught by Buratti; ¶ [0027], ¶ [0051], ¶ [0061] and ¶ [0070]); and providing the fourth augmented reality content based on the second target advertisement; and providing the fourth augmented reality content 

Regarding claim 7, Buratti in view of Smithers and further in view of Silver discloses the device as discussed in the rejection of claim 6. The combined system further discloses wherein the fourth augmented reality content comprises an overlay of the second target advertisement on video content (taught by Silver; Figures 6 and 13E-13F; ¶ [0088], ¶ [0091], ¶ [0115]-[0118] and ¶ [0168]).

Regarding claim 8, Buratti in view of Smithers and further in view of Silver discloses the device as discussed in the rejection of claim 6. The combined system further discloses the fourth augmented reality content comprises a banner advertisement descriptive of the second target advertisement (Silver’s Figure 13F).

Regarding claim 9, Buratti in view of Smithers and further in view of Silver discloses the device as discussed in the rejection of claim 1. The combined system further discloses obtaining second information associated with the video content (taught by Buratti; ¶ [0027], ¶ [0051], ¶ [0061] and ¶ [0070]); generating a fifth augmented reality content based on the second information associated with the video content; and providing the fifth augmented reality content to the communication device, wherein the communication device presents the fifth augmented reality content simultaneously with the video content (Smithers’ Figures 6-9; and Silver’s Figures 13A-13F). 

Regarding claim 10, all limitations of claim 10 are analyzed and rejected corresponding to claims 1-3.

Regarding claims 11-12, all limitations of claims 11-12 are analyzed and rejected corresponding to claims 4 and 6 respectively.

Regarding claim 13, Buratti in view of Smithers and further in view of Silver discloses the device as discussed in the rejection of claim 12. The combined system further discloses wherein the second target advertisement is associated with the video content or the object (taught by Buratti; ¶ [0027], ¶ [0051], ¶ [0061] and ¶ [0070]; and taught by Silver; ¶ [0115]-[0118]).

Regarding claims 14-16, all limitations of claims 14-16 are analyzed and rejected corresponding to claims 7-9 respectively.

Regarding claim 17, all limitations of claim 17 are analyzed and rejected corresponding to claims 1 and 6.

Regarding claim 18, all limitations of claim 18 are analyzed and rejected corresponding to claim 13.



Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421